Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that County Court failed to conduct a sufficient inquiry before accepting defendant’s guilty plea. The record establishes that, when defendant made statements during the plea colloquy casting significant doubt upon his guilt, the court interrupted the proceedings to afford defendant an opportunity to consult with counsel, and then properly conducted further inquiry to ensure that defendant’s plea was knowing and voluntary and that there was a factual basis for the plea (see, People v Lopez, 71 NY2d 662, 666-668). “Having failed to express, in any way, dissatisfaction with the court’s remedial action, defendant has waived any further challenge to the allocution, and thus no issue is preserved for our review” (People v Lopez, supra, at 668). In any event, we conclude that defendant’s plea allocution is sufficient to support the conviction (see generally, People v Harris, 61 NY2d 9, 16-17). (Appeal from Judgment of Onondaga County Court, McGuire, J. — Burglary, 1st Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt and Lawton, JJ.